Citation Nr: 1225449	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  06-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension including as secondary to posttraumatic stress disorder and diabetes mellitus. 

2.  Entitlement to service connection for residuals of a stroke including as secondary to posttraumatic stress disorder and diabetes mellitus. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   

In correspondence in January 2007, the Veteran requested a hearing before the Board sitting in Washington, D.C.  However, in November 2007, the Veteran's representative noted that the Veteran no longer desired a hearing.   Therefore, the request for a hearing before the Board is considered withdrawn.  38 C.F.R. § 20.702(e) (2011).  

In April 2009 and June 2010, the Board remanded the claims for further development.  

In August 2010, the RO granted service connection for coronary artery disease.  Therefore, this claim is no longer before the Board on appeal.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran's essential hypertension first manifested greater that one year after active service, is not related to any aspect of service, and is not caused or aggravated by a service-connected disability.  

2.   The Veteran's stroke and residuals first manifested greater that one year after active service, is not related to any aspect of service, and is not caused or aggravated by a service-connected disability.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for service connection for residuals of stroke have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In May 2004, the RO provided a notice that did not meet all the requirements.  The notice provided three of the five elements to substantiate a service-connection claim, the types of evidence that would be considered, and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice did not address the assignment of a rating or effective date or the criteria for service-connection on a secondary basis.  In March 2006 after the initial decision on the claims, the RO informed the Veteran of the method for assignment of a rating and effective date if service connection were granted.  Although adjudicative documents may not substitute for adequate notice, in a March 2007 supplemental statement of the case, the RO informed the Veteran of the criteria to establish service connection for a disability that is due to or the result of another service-connected disability.  Subsequently, the Veteran provided statements and evidence to show how the disorders on appeal were related to service-connected disabilities.  Therefore, the Board concludes that the Veteran had actual knowledge of the criteria for direct and secondary service connection and that the notice errors were not prejudicial.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has obtained records of a disability determination by the Social Security Administration (SSA) and several medical examinations and opinions.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Marine Corps mortar man including service in the Republic of Vietnam from October 1966 to October 1968.  The Veteran contends that his hypertension and residuals of a cerebrovascular accident (stroke) are related to exposure to herbicide in Vietnam, or alternatively, are secondary to diabetes mellitus or to posttraumatic stress disorder (PTSD).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as brain thrombosis and cardiovascular-renal disease including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, service personnel records showed that the Veteran served in Vietnam during the specified time, and he is presumed to have been exposed to designated herbicide agents.  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Hypertension, brain thrombosis, and the residuals of stroke are not among those disorders for which this presumption is available.  

However, even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The regulation was amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for hypertension, cardiovascular disease, or residuals of stroke. 

The earliest records of post-service medical care in the claims file are records of private outpatient care starting in January 1997.  A clinician noted a blood pressure measurement of 180/120 mmHg but made no diagnosis or prescription for medication.  In June 1999, the same clinician noted blood pressure as 180/115 mmHg and prescribed oral medication for the control of high blood pressure.  The Veteran received regular care from this clinician through December 2002 with continued medication to control blood pressure and for gastreoesophageal reflux disease and was provided advice regarding tobacco use and obesity.   There were no noted symptoms or diagnoses of coronary artery disease, diabetes, or mental health disorders.  

In December 2002, the Veteran sought emergency room treatment for a severe headache, chest pain, and confusion.  The attending physician noted the Veteran's reports that he had not used oral medication for eight months.  Blood pressure was measured as 229/139 mmHg.  The Veteran was admitted to the hospital and diagnosed with a right occipital infarct (stroke), severe coronary artery disease (with 99 percent blockage in the left anterior descending artery), ischemic cardiomyopathy, hyperlipidemia, and occluded carotid arteries.  The Veteran underwent surgery for the placement of a coronary artery stent followed by a course of rehabilitation therapy.  

The Veteran began regular outpatient care at a VA clinic in October 2003.  Although the clinical encounter records do not mention diabetes, a laboratory report showed a high blood glucose measurement and a "problem list" showed a diagnosis of diabetes mellitus. The Veteran also had a positive screening for depression and was diagnosed with a mood disorder related to his loss of function from left sided hemiplegia from the stroke.  The Veteran was non-ambulatory and required full-time home care.  In June 2004, a VA physician performed a comprehensive examination noting that the Veteran had been diagnosed with diabetes but was not using any medication.  The physician noted a diagnosis of essential hypertension that was stable and controlled and depression treated with an oral anti-depression medication.   In October 2004, the RO granted service connection and a 10 percent rating for diabetes mellitus.  

In correspondence in January 2006, a private psychologist noted that he examined the Veteran in January 2005 at the request of the Veteran's representative.  There is no indication that the psychologist provided regular mental health care.  In a detailed examination report and legal brief, the psychologist diagnosed PTSD related entirely to the Veteran's experiences in Vietnam.  He made no mention of the residuals of stroke or any physical disorders.  In December 2005, the RO granted service connection and a 50 percent rating for PTSD, effective the date of claim in April 2004.  After additional examinations and receipt of lay evidence from the Veteran's spouse, the rating for PTSD was increased to 70 percent, effective in June 2007, and to 100 percent, effective in August 2007.   

In correspondence in January 2006, the Veteran contended that his hypertension, heart disease, and stroke are secondary to PTSD.  The Veteran noted that his military record showed that he experienced stress in combat in Vietnam. He did not contend that he experienced any symptoms earlier than the late 1990s or that any current PTSD symptoms caused a specific increase in severity of symptoms of hypertension or diabetes.  The Veteran cited an August 2005 Board decision in the case of another veteran in which the Board considered the discussion provided in a VA interim final rule regarding presumption of service connection for multiple diseases including stroke and hypertension as a result of confinement as a prisoner of war (POW).  38 C.F.R. § 3.309 (c); 69 Fed. Reg. 60,083 (Oct. 7, 2004).  VA considered the POW experience as likely to include both stress and malnutrition.  Several studies were evaluated.  One study found a statistically significant increased incidence of hypertension and chronic heart disease among World War II veterans with PTSD.  The Secretary relied in part on the conclusions of a 1997 article published in Psychosomatic Medicine by J.A. Boscario who studied the impact of PTSD in Vietnam War veterans on various physical illnesses later in life.  VA discussed the probative weight to be assigned to the studies, noting the specific size of the study populations and the biological basis for the conclusions.  VA concluded that presumptive service connection was warranted in the case of former POW but notably did not extend the presumption for non-POW cases.   

VA outpatient records through December 2006 and a March 2007 comprehensive examination showed that the Veteran was unable to make significant progress with physical therapy.  The 2007 examiner noted that the Veteran's diabetes was in good control only by diet and hypertension in control with medication.  Clinicians noted continued depression and irritability related to the residuals of stroke.  In correspondence in July 2007, a private physician noted that he was providing cardiovascular care for the Veteran following the stroke and diagnosis of coronary artery disease.  The physician noted that the Veteran was debilitated but did not mention any relationship of the cardiovascular diseases to diabetes or PTSD. 

In April 2009, the Board remanded the appeal to obtain additional VA examinations and opinions on the etiology of hypertension and residuals of stroke including possible relationships to herbicide exposure, diabetes, or PTSD.  

In September 2009 and October 2009, the Veteran was examined by two VA physicians who both noted a review of the claims file and summarized the Veteran's service and post-service symptoms and treatment for hypertension, coronary artery disease, and the residuals of stroke.  The examiner in October provided an addendum report in January 2010.  Both examiners noted no indications of a manifestation of any disease in service or for many years after service.  Both examiners noted that the diagnosis of diabetes occurred after the onset of the disorders on appeal and therefore concluded that diabetes did not cause hypertension or stroke.  Neither examiner addressed whether diabetes was a source of aggravation.  That is, neither examiner commented as to whether or not diabetes caused a permanent increase in severity in the other conditions, beyond their natural progression.  One examiner noted that the etiology of the stroke was likely related to hypertension.  Although both examiners provided an opinion that hypertension and stroke were not caused or aggravated by PTSD, neither examiner provided a rationale.  

In June 2010, the Board again remanded the appeal to obtain an additional clarifying opinion regarding the possible relationship of hypertension and stroke to PTSD and herbicide including a review of the interim final rule for POWs discussed above.  The Board requested an opinion whether the Veteran's hypertension or residuals of stroke were related to active service, to exposure to herbicide, or were caused or aggravated by diabetes or PTSD. 

In August 2010, a VA physician noted a review of the claims file and summarized the Veteran's history including exposure to herbicide in Vietnam.  Although he mis-reported certain dates, he accurately summarized the sequence of onset and diagnosis of hypertension, coronary artery disease, stroke, left hemiparesis, diabetes, and PTSD.  The physician concluded that the Veteran was diagnosed with essential hypertension that is idiopathic, meaning that there is no known cause.  The physician observed that the hypertension was diagnosed after military service and is not among the diseases for which presumptive service connection for exposure to herbicide is warranted.  The physician concluded that diabetes did not cause or aggravate hypertension with no additional explanation.  The physician referred to unspecified medical literature and concluded that there was no evidence that PTSD causes or aggravates essential hypertension, also without further explanation or discussion of the interim final rule and associated studies.  The physician did not address the etiology of the strokes.  

In March 2010 and August 2010, VA published a proposed and final rule adding ischemic heart disease to the list of disorders for which presumptive service connection for exposure to herbicide is available.  See 75 Fed. Reg. 14391 (Mar. 25, 2010); 75 Fed. Reg. 53202 (Aug. 31, 2010).  The term ischemic heart disease includes coronary artery disease but not hypertension.  VA referred to additional studies and analysis published by the National Academy of Sciences, Institutes of Medicine in Veterans and Agent Orange Update 2008.  The Board reviewed this report as it pertains to cardiovascular disease and hypertension.  In August 2011, the RO granted service connection for coronary artery disease and special monthly compensation for housebound status.  The combined rating for all of the Veteran's service-connected disabilities during the period of time covered by this appeal is from 80 to 100 percent, the latter since August 2007.  

In January 2012, the Board concluded that the opinion provided by the VA physician in August 2010 was not adequate as the issue of a relationship of hypertension and stroke to PTSD and the associated studies were not addressed.  The Board sought an additional opinion from a VA specialist in internal medicine.  

In February 2012, a VA internal medicine specialist noted a review of the medical history including the Veteran's initial diagnosis of hypertension in 1999, coronary artery disease in 2002, and a stroke in 2002.  The specialist also noted the diagnosis of PTSD arising from traumatic experiences in combat.  The specialist noted a review of the current status of understanding regarding the causes of hypertension.  The specialist referred to a National Health and Nutrition Examination Survey (NHANES) study from 2005 to 2008.  This is a program of studies by the Center for Disease Control and Prevention designed to assess the health and nutritional status of adults and children in the United States.  The study concluded that the cause of essential hypertension is unknown but that risk factors include family history, obesity, dyslipidemia, excess sodium intake, physical inactivity, and certain personality traits.  The specialist also noted that hypertension is known to be caused on a secondary basis by renal disease, medications including non-steroidal anti-inflammatory drugs, and endocrine disorders.  However, the specialist noted that standard medical texts do not list PTSD as a cause or risk factor for essential or primary hypertension.  

The specialist also noted that the standard texts list hypertension, carotid artery disease, cerebroatherosclerosis, and many other disorders as a cause for stroke but not PTSD.  

The Board requested that the specialist review the interim final rule on the association between hypertension and stroke and experiences as a prisoner of war and the 1997 article published in Psychosomatic Medicine by J.A. Boscario.  The Board requested that the specialist provide an opinion whether the body of medical research was sound and sufficiently mature to provide at least limited/suggestive evidence of an association and plausible biological mechanism that PTSD in non-POWs can cause or aggravate hypertension and stroke.  The specialist noted that the rule and the studies were based on a biologic plausibility and retrospective epidemiologic data.  The specialist concluded that this study methodology did not prove causation, and cited several examples in which this process proved false after the conduct of rigorous, controlled, prospective studies.  The specialist further noted that the Boscario study found higher incidents of numerous diseases including digestive, musculoskeletal, nervous system, respiratory, and infectious diseases.  The specialist concluded that retrospective analysis and epidemiologic data to determine causation have not been proven to be reliable.   Absent credible research and after consideration of the Veteran's specific medical history, the specialist concluded that this Veteran's PTSD did not cause or aggravate his hypertension or residuals of stroke.  

The Veteran and his representative were provided a copy of the opinion with an opportunity to respond.   No response was received.  

The Board concludes that direct service connection for essential hypertension and residuals of stroke is not warranted.  The service treatment records do not show and the Veteran does not contend that he experienced symptoms or developed either disorder in service or within one year of service.   Elevated blood pressure was first noted in the records in 1997 and hypertension first diagnosed and treated in 1999.  The Veteran experienced a right occipital infarct in 2002 concurrent with coronary artery disease.   Further, a presumption of service connection based on exposure to herbicide in Vietnam is not available for hypertension or stroke.  Service records do not show that the Veteran had occupational exposure to herbicide in duties involving the handling or dispersing of the herbicide agents or any acute symptoms from exposure during his service.  The Board reviewed the latest Update 2008 report in which the research committee concluded that evidence of an association of hypertension to herbicide exposure was only limited or suggestive and inadequate to determine the existence of an association.  This study did not address a possible relationship of herbicide exposure to the incidence of stroke.  However, the Board places probative weight on the opinion of the VA physician in 2009 who concluded that the Veteran's stroke was likely caused by hypertension. 

The Board concludes that service connection for hypertension and the residuals of stroke is not warranted secondary to service-connected diabetes or coronary artery disease.  The onset of hypertension was several years prior to the two later service-connected disorders and service connection for both of the latter disorders was presumptively based on exposure to herbicide decades earlier.  The Veteran's stroke occurred concurrently with a severe increase in symptoms of coronary artery disease and preceded the diagnosis of diabetes one year later.   There is no credible clinical evidence that the Veteran's diabetes, an endocrine system disorder, either caused or increased symptoms of hypertension and the residuals of stroke.  After the 2002 events, hypertension has been controlled with medication, and the Veteran has not experienced recurrent strokes.  Since the onset and diagnoses, neither disorder presented increased or aggravated symptoms.  

The Board concludes that service connection for hypertension and stroke is not warranted secondary to psychological stresses associated with PTSD.  The Board acknowledges a previous decision in another veteran's case in which the Board granted service-connection for hypertension secondary to PTSD.  Board decisions are not precedential.  38 C.F.R. § 20.1303 (2011).  Furthermore, in the appeal cited by the Veteran, the Board reviewed two conflicting medical opinions, neither of which contained any rationale or explanation.  In view of the Boscario study, the Board found at least favorable evidence although not specific to the veteran's case.  The Board granted service connection because the evidence was in relative equipoise.   In this case now before the Board, medical opinions are all unfavorable for a relationship between hypertension and stroke and PTSD.  The Veteran was not a POW, and VA has declined to extend presumptive service connection on this basis for non-POWs as the medical evidence was not adequate to do so.  Although the Veteran experienced psychological trauma in combat action, he did not experience malnutrition or abuse associated with confinement as a POW.  Moreover, the Board places greatest probative weight in this case on the opinion of the internal medicine specialist who performed research on the state of medical knowledge in this area, explained the nature of the studies cited by the Veteran and their questionable reliability, and after a review of this Veteran's specific history and clinical evidence, concluded that hypertension and residuals of stroke were not caused or aggravated by PTSD.  The Veteran's single mental health examiner in 2006 did not mention any impact on physical disorders, and the increase in the severity of PTSD symptoms during the period covered by this appeal was not reflected in any increase in severity of hypertension or residuals or recurrence of stroke.   Therefore the Board concludes that in this case, service connection for hypertension and residuals of stroke secondary to PTSD is not warranted.  

The weight of the credible and probative evidence demonstrates that the Veteran's current hypertension and stroke and its residual first manifested greater than one year after service and are not related to his active service or secondary to any service-connected disorder including PTSD and diabetes mellitus.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied. 

Service connection for residuals of a stroke is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


